Citation Nr: 1221097	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1956 to December 1959, from April 1964 to August 1966., ; and from February 1972 to February 1974.  He served in the U.S. Army from September 1960 to September 1963.  The Veteran died in January 2006.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, which denied the claim.

The appellant appeared at a Travel Board hearing in March 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In June 2010, the Board denied the appellant's appeal.  She appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court granted a joint motion for remand, vacated the June 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the motion.  The Board then remanded the case in June 2011.



FINDING OF FACT

The preponderance of the evidence of record shows a service-connected disability did not materially or substantially contribute to the cause of death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2002 and Supp 2011); 38 C.F.R. §§ 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter did not, however, fully comply with the VCAA notice requirements for a claim for service connection for the cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board remanded the appeal in June 2009, in part, so that deficiency could be cured.  Pursuant to that remand, an August 2009 letter from the Nashville RO informed the appellant of the disabilities for which the Veteran was service connected and how effective dates are determined in the event the benefit sought is allowed.  The letter reiterated other facets of VCAA content-compliant notice.  Further, following issuance of the August 2009 letter and completion of the additional development directed, the claim was reviewed on a de novo basis, in the October 2009 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Neither the appellant nor her representative suggest that they are unaware of what is required to prove the claim.  As a result, the statutory purposes of content-compliant notice under the VCAA have not been frustrated.  Therefore, the Board further finds that any content error was rendered harmless, as it did not deprive the appellant of a meaningful opportunity to participate in the adjudication of the claim at any stage of the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007); see also Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining a medical nexus review and opinion.  See 38 C.F.R. § 3.159(c).  Further, the Board remanded for additional development to aid exploration into all potential bases that might support an allowance.  As found above, the appellant was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

The Board acknowledges that the February 2012 VA examiner did not provide a copy of his curriculum vitae.  The examiner is, however, shown to be a qualified physician, and the opinion provided is sufficient to render a decision on the merits.  Hence, the Board finds that there was substantial compliance with the remand orders.  Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board declines to remand simply to secure a copy of the reviewing physician's curriculum vitae. 

The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  In addition, service connection may be granted for a chronic disease, i.e., hypertension or heart disease, including a malignant tumor, if manifested to a compensable degree with one year following separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Finally, a surviving spouse is entitled to death benefits as if the Veteran's death was service connected if his disability was rated totally disabling-to include as due to individual unemployability, if the total rating was in effect for at least 10 years prior to the Veteran's death.  38 U.S.C.A. § 1318(b)(1).

Analysis

The Veteran died in January 2006.  While an October 1997 rating decision granted entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability, effective April 11, 1997, entitlement to dependency and indemnity compensation cannot be granted under 38 U.S.C.A. § 1318 because the Veteran's total rating was in effect for less than 10 years.  Thus, the Board must determine if the Veteran's cause of death was otherwise service connected.

At the time of his death, he was service connected for bilateral nephrolithiasis, status post-right nephrectomy, and for a paranoid type schizophrenic reaction.  The death certificate notes the immediate cause of death as a myocardial infarction (heart attack); hypertensive heart disease; chronic obstructive pulmonary disease; and chronic renal failure.

The appellant asserted at the hearing that she believed the Veteran's death was due to his service connected bilateral nephrolithiasis which, in turn, was responsible for his renal failure.  She and her daughter noted the Veteran's dehydration prior to his death and his tendency to sweat.  The appellant testified that she was a licensed practical nurse, but she conceded no physician had informed her that the Veteran's death was linked to his service-connected post-operative nephrolithiasis.

The Board acknowledges the fact the appellant is a licensed practical nurse.  Although her training and experience exceeds what a lay person generally is inferred to possess where medical matters are concerned, the Board nonetheless finds that diagnosing the etiology of chronic renal failure, to include where death is concerned, exceeds the appellant's training and experience as a practical nurse.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  

In light of the causes of death listed on the death certificate and the disabilities for which the Veteran was service connected, the RO referred the claims file for a medical review and nexus opinion.  Although chronic renal failure was listed on the death certificate as an immediate cause an October 2006 VA medical review report notes the reviewing physician opined the Veteran's renal function was normal at the time of his death, and it was unlikely the service-connected renal disability caused or contributed to his death.  The examiner specifically noted that January 2006 laboratory tests revealed the Veteran's blood urea nitrogen (BUN) level was 15 and his creatinine level was 0.9, which the examiner opined showed normal renal function.  A blood test conducted in December 2005 revealed BUN of 16 and creatinine of 0.9.  In light of those results, the examiner opined the Veteran's renal function was normal.  Further, the examiner opined it was not at least as likely as not that bilateral nephrolithiasis and post-operative residuals of a right nephrectomy caused or contributed to the Veteran's death.  

The examiner noted the Veteran's medical records noted an additional diagnosis of malignant neoplasm of the left upper lobe bronchus (hereafter, lung cancer).  The examiner opined that the Veteran's cause of death was likely due to multiple causes, e.g., heart attack and cancer, but it was not as likely as not his service-connected kidney disorder or post-operative residuals of the removal of the right kidney caused or contributed to his death, because the Veteran's renal function was normal as early as January 2006, and he died in mid-January 2006.

With respect to lung cancer, the examiner noted the Veteran underwent a bone scan in January 2006 to rule out metastasis related to that cancer.  The impression was the scan showed moderately increased activity in the posterior bilateral 5th rib, as well as the posterior right 6th rib and left ischial tuberosity; osseous metastatic disease could not be excluded and must be given a definite consideration.  No activities were identified at the expected location of the right kidney, especially in the area of the right nephrectomy.

Pursuant to the Board's June 2011 remand, a VA physician in February 2012 reviewed the Veteran's claims folder and a computerized VA medical record data base.  The reviewing physician noted that serum creatinine studies were conducted on a daily basis between December 15 and 20, 2005, and on December 27, 29, 30, and 31, 2005; and on January 3, 2006.  The reviewing physician stated that each of these studies revealed a normal creatinine level.  After reviewing the course of the Veteran's deteriorating health between December 2005 and January 2006, the reviewing physician opined that it was less likely than not that the cause of the Veteran's death was incurred in or caused by a an in-service injury or illness.  The reviewing physician opined that there was no evidence that the Veteran's demise was due to any renal disorder.  The Veteran had some nephropathy secondary to diabetes type II, however, that did not in any way contribute to his death.  The reviewing physician opined that the proximate cause of the Veteran's death was lung cancer.

The reviewing physician further opined that the opinions of other VA physicians were correct in concluding that renal disease did not contribute to the Veteran's death.  The reviewing physician stated that he could not explain why the death certificate lists the cause of death as myocardial infarction (heart attack); hypertensive heart disease; chronic obstructive pulmonary disease; and chronic renal failure.  The reviewing physician stated that he had reviewed the laboratory findings from December 2005, and that he agreed with the opinion of the prior VA reviewing physician. 

The evidence shows that the Veteran's lung cancer manifested to a compensable degree many years after his separation from active duty.  Consequently, there is no factual basis for service connection on a direct basis, or on a presumptive basis for lung cancer.  See 38 C.F.R. §§ 3.309(a), 3.317.  In addition to eligibility for service connection as a chronic disease, if the time limits are met, lung cancer is also among the diseases associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

Two of the Veteran's DD Forms 214 note Naval service from April 1964 to August 1966 and from February 1972 to February 1974.  His last assignment during his 1964 to 1966 tour was aboard the USS Skagit.

The U.S. Naval Historical Center notes the USS Skagit was involved in supply and combat operations in the waters of Da Nang, Vietnam.  The Historical Center also notes the fact that the USS Skagit delivered two loads of cargo to Da Nang between 13 November and 8 December 1965.  On 16 February 1966, the ship proceeded to Chu Lai to unload cargo.  In early March 1966, the USS Skagit returned to Okinawa for another load of cargo and, upon its return to Vietnam, spent the remainder of the month shuttling supplies between Da Nang, Phu Bai, and Chu Lai.  The Board remanded the appeal for development of the Veteran's service personnel records to determine if he served ashore in Vietnam, which would qualify him for presumptive service connection for the lung cancer.

The U. S. Army and Joint Services Records Research Center (JSRRC) researched the records of the USS Skagit and the Veteran's service personnel records.  Its September 2009 report notes the USS Skagit made its last landing on the shores of Vietnam in March 1966.  The JSRRC report notes, however, that the Veteran served aboard the vessel from late June to August 1966, when he was discharged from active Naval service.  Thus, service personnel records show the Veteran did not serve ashore in Vietnam during that tour, as he was not a member of the USS Skagit crew during the time the vessel landed on the shores of the Republic of Vietnam.  Service personnel records note that he was assigned to shore duty in Hawaii during his last tour from 1972 to 1974.

An October 2006 VA report notes that the Veteran had an abnormal EKG in January 2006.  That report noted that lateral ischemis or digitalis should be considered.  The Veteran's VA records note a diagnosis of atherosclerotic heart disease.

Service treatment records are entirely negative for any entries related to complaints, findings, or treatment for, a heart disorder or heart-related symptoms.  The Reports of Medical Histories associated with the Veteran's separations form his multiple tours of active service do not indicate any history of a heart disorder.  The Reports of Medical Examinations For Separation note the Veteran's heart was clinically evaluated as normal.  There is no evidence that a heart disorder or hypertension was manifested to a compensable degree with one year of the Veteran's separation from active duty.  He was medically discharged from his last tour in the Navy due to an acquired mental disorder, depressive neurosis.

A January 1985 entry in VA records note that no cardiovascular symptoms were noted, and the Veteran was stable from a cardiovascular perspective.  A March 1985 VA examination report notes a faint systolic murmur.  A June 1990 entry notes mild hypertension even though the Veteran's blood pressure reading was 110/80.  It was also in 1990 that a diagnosis of heart disease was noted.  There is, however, no competent evidence the Veteran's heart disorder was medically linked to his active service, and the VA reviewer did not opine it was.

The representative asserted the Veteran's service-connected acquired mental disorder, which included schizophrenia, aggravated his heart disorder.  A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board, however, must reject this theory of entitlement since no competent evidence has been presented showing any association between the Veteran's acquired psychiatric disorder and his heart disorder.  In light of the above, the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e), 3.312.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


